DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, and 9-13 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Henn et al. (US 5,947,469).
With respect to claim 1, Henn et al. teaches a lateral adjustment apparatus (column 3, line 25- column 4, line 36, Fig. 3, 4) comprising:

a lateral adjustment motor 9 to drive movement of the gripper 7, 8, 26 laterally along the rotor 6 to adjust a lateral position of the print substrate 19;
wherein the lateral adjustment motor 9 is mounted on the rotor 6.  See Figures 3-4 in particular.  
With respect to claim 3, Henn et al. teaches wherein the lateral adjustment motor 9 is located in within a lateral extent of the gripper 7, 8, 26, as shown in Figures 3-4. 
With respect to claim 4, Henn et al. teaches wherein the lateral adjustment motor 9 is located the same region of a housing as the gripper 7, 8, 26, as shown in Figures 3-4.
With respect to claim 5, Henn et al. teaches wherein the lateral adjustment motor 9 is mounted on the rotor 6 so as to rotate together with the rotor 6, as shown in Figures 3-4.  
With respect to claim 6, Henn et al. teaches wherein the gripper 7, 8, 26 is mounted on the rotor 6 by way of being movably mounted on a rail 34 and the lateral adjustment motor 9 is to drive movement of the gripper 7, 8, 26 laterally along the rail 34, as shown in Figures 3-4 and column 3, line 63-column 4, line 22.
With respect to claim 9, Henn et al. teaches a printing device (column 1, lines 51-52) comprising a lateral adjustment apparatus (column 3, line 25- column 4, line 36, Fig. 3, 4) comprising:
a gripper 7, 8, 26 to grip a print substrate 19, the gripper 7, 8, 26 being mounted on a rotor 6 rotatable about a lateral axis; and 

wherein the lateral adjustment motor 9 is mounted on the rotor 6.  See Figures 3-4 in particular.  
With respect to claim 10, Henn et al. teaches a printing device further comprising:  a camera 14 to capture an image of at least a portion of the print substrate; and a controller 15 to determine a location of the substrate from the image to determine a distance of the print substrate from a predetermined location, as shown in Figure 2 and described in column 3, lines 43-55.
With respect to claim 11, Henn et al. teaches wherein the controller 15 is to control the lateral adjustment apparatus to adjust the lateral position of the print substrate based on the determined distance of the print substrate from the predetermined location, as shown in Figure 2 and described in column 3, lines 43-55.
With respect to claim 12, Henn et al. teaches the controller is to determine a location of a side edge or a corner of a print substrate from a captured image and controlling the lateral adjustment apparatus such that the side edge of the print substrate or the corner of the print substrate is relocated to a predetermined location.  See column 3, lines 50-column 4, line 22.  
With respect to claim 13, Henn et al. teaches a printing device (Fig. 1) further comprising a feed apparatus 1, 3 and a print apparatus 2, 4, 5, the lateral adjustment apparatus being located between the feed apparatus and the print apparatus, as shown in Figure 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. (US 5,947,469) in view of Hauck (DE 10 2006025787 A1).
With respect to claim 2, Henn et al. teach a lateral adjust apparatus as recited with the exception of the lateral adjustment motor being electrically connected to a power supply by way of a slip ring.  Hauck teaches it is well known in the art to provide a cylinder gripper arrangement which includes electrical power delivery accomplished by slip ring systems.  See the English language translation of Hauck attached to this Office Action.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a slip ring arrangement in the apparatus of Henn et al. .     

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. (US 5,947,469) in view of Edinger et al. (US 8,146,915 B2).
With respect to claim 7, Henn et al. teach a lateral adjustment apparatus as recited with the possible exception of the lateral adjustment motor being operatively coupled to the gripper by way of a ball screw.  Edinger et al. teach a lateral adjustment motor being operatively coupled to the gripper by way of a ball screw as shown in Figures 2-3 and column 4, lines 29-50.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the operative coupling between the motor and gripper to be a ball screw as it would simply require the obvious substitution of one known coupling mechanism for another to allow for proper operative attachment between the motor and gripper.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. (US 5,947,469) in view of Pfisterer et al. (US 5,333,547).
With respect to claim 8, Henn et al. teaches a lateral adjustment apparatus as recited but is silent with respect to whether it includes a rotor motor to drive rotation of the rotor and/or a gripper motor to drive actuation of the gripper, the gripper motor being mounted on the rotor.  Pfisterer et al. teaches it is well known in the art to provide an adjustment mechanism for positioning a sheet including a gripper motor to drive actuation of the gripper, .    

 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. (US 5,947,469) in view of Jentzsch (DE 10 2017 221 221 A1).
With respect to claim 14, Henn et al. teaches a printing device including a lateral adjustment apparatus as recited but is silent with respect to whether it includes a skew correction apparatus to rotate the print substrate to correct skew.  Jentzsch teaches a printing device including a feed apparatus 7 including a skew correction apparatus to rotate the print substrate to correct skew.  See the English language translation of Jentzsch attached to this Office Action.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a skew correction apparatus as taught by Jentzsch in the printing device of Henn et al. to ensure that any sheet skew is appropriately corrected and the sheet is positioned accurately in the gripper.      
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. (US 5,947,469).
With respect to claim 15, Henn et al. teaches a lateral adjustment apparatus (column 3, line 25- column 4, line 36, Fig. 3, 4) comprising:

a gripper 7, 8, 26 to grip a print substrate 19, the gripper 7, 8, 26 being mounted on a rotor 6 by way of a laterally extending rail 34; and 
a lateral adjustment motor 9, mounted on the rotor, to drive lateral movement of the gripper 7, 8, 26 along the rail 34; 
wherein the lateral adjustment motor 9 is mounted on the rotor 6.  See Figures 3-4 in particular of Henn et al.  While Henn et al. teaches the rotation of the rotor about the lateral axis, it is silent with respect to the particular mechanism to provide the rotation and whether it includes a rotor motor.  However, the provision of a motor to drive the rotation of a rotor about a lateral axis in a printing device is well known in the art.   In view of this, it would have been obvious to one of ordinary skill in the art to provide a rotor motor to drive rotation of the rotor about the lateral axis in the device of Henn et al. to provide controlled driving of the rotor to rotate about an axis.     

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schwitzky (EP 1 334 829 A2) teaches an adjustable gripper having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853 

lje
March 12, 2022